ORDER
PER CURIAM.
Cedric Lamar Burton (Defendant) appeals from the judgment entered following his jury conviction for first degree robbery in violation of section 569.020, RSMo 1994. Defendant contests the sufficiency of the *592evidence to support a finding that, during the robbery, he displayed or threatened the use of what appeared to be a deadly weapon or dangerous instrument.
We have reviewed the briefs of the parties and the record on appeal and find sufficient evidence from which a reasonable juror could find Defendant guilty. State v. Storey, 901 S.W.2d 886, 895 (Mo. banc 1995). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 80.25(b).